                                                                               FILED IN COURT
                                                                         .     ASHEVILLE, NC
                 IN TFM UNITED STATES DISTzuCT COURT
            FoR THE wESTERN DrsrRrcr oF NoRTH cARoLINA JAN I 3                            2021

                          ASHEVILLE DIVISION         us
                                                                                 DDrsTf?rfFoNuBl
                            DOCKET NO. I :20-CR-00044

LTNITED STATES OF AMEzuCA
                                                    CONSENT ORDER AND
              v.                                  JUDGMENT OF FORFEITURE

COYOAMI RUIZ MIGUEL


       WHEREAS, the defendant, COYOAMI RUIZ MIGUEL, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. l1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offbnses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to l8 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
third parfy claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(l) & (c)(2), the Court finds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




    Case 1:20-cr-00044-MR-WCM Document 37 Filed 01/13/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, TIIEREFORE, IT IS I{EREBY ORDERED THAT the following
property is forfeited to the United States:

           o   Apple iPhone   ll,   MWL32LL-A, serial number C7CZP3MON731

      The United States Marshal and/or other propefty custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described  tangible property.

      If and to the extent required by Fed. R. Crim. P. 32.2(bX6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identifu, locate or dispose ofthe property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.




                                           2




    Case 1:20-cr-00044-MR-WCM Document 37 Filed 01/13/21 Page 2 of 3
            Following the Court's disposition of all timely petitions filed, a final order of
     forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). If no third
     party files a timely petition, this order shall become the final order and judgment of
     forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
     have clear title to the property and shall dispose of the property according to law.
     Pursuant to Fed. R. Crim. P. 32.2(bX4XA), the defendant consents that this order
     shall be final as to defendant upon filing.

     SO AGREED:




fuVVEru et'tr N BAr N-c REED
'/   Assistant United States Anomey




     COYOAMI RUIZ MIGUEL




     Attomev for Defendant


                                                                          9 2oz/
                                                Signed:   ? *7          /3 ffi

                                                W.C           ON          ALF
                                                United States              Judge
                                                Western District       orth Carolina




         Case 1:20-cr-00044-MR-WCM Document 37 Filed 01/13/21 Page 3 of 3
